Citation Nr: 1531139	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability.  

3.  Entitlement to service connection for bilateral ankle disorders, to include as secondary to service-connected left knee disability.  

4.  Entitlement to service connection for bilateral hip disorders, to include as secondary to service-connected left knee disability.  

5.  Entitlement to service connection for bilateral foot disorders, to include as secondary to service-connected left knee disability.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and issued by the RO in San Juan, the Commonwealth of Puerto Rico.  The latter RO retains jurisdiction of the Veteran's case. 

These matters were previously before the Board in March 2013, August 2013, and September 2014, at which time they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In this regard, the September 2014 remand directed the AOJ to obtain an addendum opinion addressing whether the Veteran's back, bilateral hips, bilateral ankles, and bilateral feet disorders were related to his military service, to include parachute jumps, or caused or aggravated by his service-connected left knee disability.  An opinion was obtained in November 2014.  The VA examiner opined the Veteran's conditions were less likely than not related to his military service, as there was no evidence in VBMS of any of these conditions and no evidence of treatments during service for such.  The examiner further noted that these conditions were less likely than not proximately due to or the result of the Veteran's left knee disability, as the actual left knee condition has not had any effect on the Veteran's back, hips, or ankles at all.  The examiner noted that biomechanics of actual gain has not affected these areas.  

A follow-up opinion was obtained in January 2015, as the VA examiner failed to consider the effects of the Veteran's parachute activities on his back, ankles, hips and feet.  The examiner opined that parachute activities caused only the Veteran's left knee trauma and did not affect his back, ankles, hips, or feet.  The examiner also noted that the evidence did not show any conditions of the Veteran's hips, back, or feet, thus there was no aggravation of such areas.  

The Board finds that the VA examiner's opinion is based on incorrect facts.  In this regard, the Veteran's service treatment records document pain in his feet for three days in March 1989.  Furthermore, in December 1991, the Veteran reported a back injury after a parachute jump in 1989.  He noted that since then, he had back pain elicited by bending, lifting, and prolonged standing.  The VA examiner did not take these injuries into consideration in finding that the Veteran had no injuries in service.  Additionally, the VA examiner noted no evidence of back, bilateral ankle, bilateral feet, and bilateral hip disabilities; however, the May 2013 VA examiner found degenerative arthritis in the Veteran's back, bilateral ankles, bilateral feet, and bilateral hips.  Finally, with respect to secondary service connection, the VA examiner did not provide a rationale for his finding that the Veteran's claimed disabilities were not caused or aggravated by his service-connected left knee disability.  Therefore, remand is warranted in order to obtain addendum opinions from, if possible, an examiner other than the November 2014/January 2015 VA examiner.  

Additionally, with respect to the Veteran's bilateral foot disorder claim, a VA treatment record dated February 2010 noted that the Veteran was seeing a private orthopedist and had scheduled toe surgery in April 2010.  These records have not been requested or associated with the claims file.  Thus, on remand, such record should be obtained.  

Finally, with respect to the Veteran's skin disorder, the Board notes that the May 2013 VA examination noted the Veteran had been seen by two private dermatologists and had biopsies performed.  These records are not currently of record and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding private orthopedic records pertaining to his toes, to include his April 2010 toe surgery, and private dermatology records, to include two skin biopsies.  Thereafter, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.   

2.  After all outstanding records have been associated with the record, forward the record to a VA examiner other than the November 2014/January 2015 VA examiner, if possible, to offer an opinion regarding the etiology of the Veteran's claimed low back, bilateral ankle, bilateral hips, and bilateral foot disorders.  The Veteran's record and a copy of this remand must be provided to the examiner for review and the examination report must reflect review of these items.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must offer an opinion with respect to the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disorder is related to the Veteran's military service, to include his parachute jumps, specifically one in 1989 documented in the Veteran's service treatment records.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected left knee disability.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral foot disorder is related to the Veteran's military service, to include parachute jumps or the March 1989 report of feet pain in the Veteran's service treatment records.  

(D)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected left knee disability.  

(E)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral ankle disorder is related to the Veteran's military service, to include parachute jumps.  

(F)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected left knee disability.  

(G) Whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disorder is related to the Veteran's military service, to include parachute jumps.  

(H)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected left knee disability.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




